Citation Nr: 9900578	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to an increased rating for shortening of the 
left leg, currently evaluated as 50 percent disabling.  

2. Entitlement to an increased rating for residuals of 
shrapnel wounds left thigh (Muscle Groups XIII, XIV and XV) 
with ankylosis of the left knee, currently evaluated as 40 
percent disabling.  

3.  Entitlement to an increased rating for lumbar spine 
disorder, currently evaluated as 10 percent disabling. 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran entered service in December 1941 and was 
discharged due to disability in October 1945.  He was a 
prisoner of war of the Japanese government from May to August 
1942.  His ratings for shortening of the left leg and left 
thigh and knee disability have been in effect for more than 
20 years and are protected at their current level.  

A rating action in September 1998 found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for diabetes.  The veteran was 
notified of this decision, but has not appealed.  

In October 1998, the RO advised the veteran that while his 
claim for an increased rating for adjustment reaction with 
depression had been denied in April 1996, that he had not 
been timely notified of this denial.  The veteran was told 
that if he disagreed with this determination he should advise 
the RO.  There was no response from the veteran on this 
matter prior to his case being certified to the Board in 
December 1998.


REMAND

In March 1998, the Manila RO determined that additional 
examinations to evaluate all of the veterans service-
connected disabilities and their effect on his employability, 
were needed.  The examinations were also to assist in 
deciding an inferred claim for service connection for heart 
disease.  The claims folder was forwarded to the RO in Los 
Angeles, California, the area where the veteran currently 
resides, for scheduling the necessary examinations.  

The veteran did not report for the examinations scheduled for 
June 1998.  Subsequently, the issues on appeal were certified 
to the Board for appellate consideration without the 
requested examinations being conducted.  

A review of the record shows that a clerical error in filling 
out the VA form requesting an examination resulted in the May 
1998 notification to the veteran of the scheduled 
examinations being sent to the wrong address.  The address 
used to notify the veteran was his old address on [redacted] 
[redacted] shown on a VA Form 21-22 signed by the veteran in 
April 1993 and not the veterans current address of record on 
[redacted] as shown in correspondence dated in March 
1994 and thereafter.  Thus, the veteran was not provided 
adequate notice of the scheduled examinations or given the 
opportunity to appear for the examinations.  In view of the 
foregoing and to afford the veteran due process, he should be 
afforded another opportunity to report for these 
examinations, which the Manila RO deemed necessary to 
properly decide the appellate issues.  To ensure full compli-
ance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The veteran should be afforded VA 
examinations by appropriate specialists 
to determine the severity of his service-
connected disabilities as well as their 
individual and combined effect on his 
employability as originally requested by 
the RO in March 1998.  The claims folder 
should be made available to the examiners 
for review before the examinations.

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are adequate for rating 
purposes and if they are not, the RO 
should implement corrective procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate all issues properly in 
appellate status.  

If the issues developed for appellate review are not granted 
in full, the veteran and his representative should be 
furnished a supplemental statement of the case covering the 
new evidence and containing the appropriate laws and 
regulations with respect to said issues.  After providing 
adequate opportunity for response, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
